   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 1 of 8 PageID #: 28



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


 UNITED STATES OF AMERICA,
                Plaintiff,
                                                                   CASE NO: 4:21-MJ-107-KPJ
         vs.

 DANIEL RAY CALDWELL,
                Defendant.

                             ORDER OF DETENTION PENDING TRIAL
                                       Part I – Eligibility for Detention

        Upon the

        ☒ Motion of the Government pursuant to 18 U.S.C. § 3142(f)(1), or

        ☐ Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This Order sets forth the Court’s finding
of fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the
hearing.

                   Part II – Findings of Fact and Law as to Presumptions under § 3142(e)

☐ A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the safety of any
other person and the community because the following conditions have been met:

     ☐ (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):

           ☐ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C. §
            2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed;
            or
           ☐ (b) an offense for which the maximum sentence is life imprisonment or death; or
           ☐ (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in
             the Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and
             Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-
             70508); or
           ☐ (d) any felony if such person has been convicted of two or more offenses described in
             subparagraphs (a) through (c) of this paragraph, or two or more State or local offenses that
             would have been offenses described in subparagraphs (a) through (c) of this paragraph if a
             circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses;
             or



                                                        1
   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 2 of 8 PageID #: 29



           ☐ (e) any felony that is not otherwise a crime of violence but involves: (i) a minor victim; (ii) the
             possession of a firearm or destructive device (as defined in 18 U.S.C. § 921); (iii) any other
             dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
     ☐ (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C. §
           3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance
           giving rise to Federal jurisdiction had existed; and

     ☐ (3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense;
           and

     ☐ (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
          defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

☒ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses):
There is a rebuttable presumption that no condition or combination of conditions will reasonably assure the
appearance of the defendant and the safety of the community because there is probable cause to believe that
the defendant committed one or more of the following offenses:

        ☐ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
              Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and
              Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-
              70508);

        ☐ (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

        ☒ (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of
              10 years or more is prescribed;

        ☐ (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a
              maximum term of imprisonment of 20 years or more is prescribed; or:

        ☐ (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1),
              2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2),
              2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.

☒ C. Conclusions Regarding Applicability of Any Presumption Established Above

  ☒ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
    ordered on that basis.

      OR

   ☐ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
     presumption and the other factors discussed below, detention is warranted.

                      Part III – Analysis and Statement of the Reasons for Detention

        After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the
detention hearing, the Court concludes that the defendant must be detained pending trial because the Government
has proven by:


                                                       2
   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 3 of 8 PageID #: 30



        ☒ clear and convincing evidence that no condition or combination of conditions of release will
          reasonably assure the safety of any other person and the community.

        ☐ a preponderance of the evidence that no condition or combination of conditions of release will
          reasonably assure the defendant’s appearance as required.

         On February 9, 2021, the Government filed a Criminal Complaint, which alleged Defendant violated
the following federal statutes:

        -   18 U.S.C. § 231(a)(3) (Obstruction of Law Enforcement During Civil Disorder);
        -   18 U.S.C. § 111(a)(1) (Assaulting, Resisting, or Impeding Certain Officers or Employees);
        -   18 U.S.C. § 1752(a)(1), (2), (4) (Knowingly Entering or Remaining in Any Restricted Building or
            Grounds Without Lawful Authority); and
        -   40 U.S.C. § 5104(e)(2)(D), (F) (Violent Entry and Disorderly Conduct on Capital Grounds.

        On March 3, 2021, a Federal Grand Jury returned an Indictment, which charged Defendant with the
following violations:

        -   Count 1: 18 U.S.C. § 231(a)(3) (Civil Disorder);
        -   Count 2: 18 U.S.C. §§ 111(a)(1), (b) (Assaulting, Resisting, or Impeding Certain Officers Using a
            Dangerous Weapon);
        -   Count 3: 18 U.S.C. §§ 1752(a)(1), (b)(1)(A) (Entering and Remaining in a Restricted Building or
            Grounds with a Deadly or Dangerous Weapon);
        -   Count 4: 18 U.S.C. §§ 1752(a)(2), (b)(1)(A) (Disorderly and Disruptive Conduct in a Restricted
            Building or Grounds with a Deadly or Dangerous Weapon) and
        -   Count 5: 18 U.S.C. §§ 1752(a)(4), (b)(1)(A) (Engaging in Physical Violence in a Restricted
            Building or Grounds with a Deadly or Dangerous Weapon).

The United States moved to detain Defendant pending trial.

       The Court held a detention hearing on February 22, 2021, which continued March 4, 2021. Assistant
United States Attorneys Tracey M. Batson and William Richardson Tatum represented the Government, and
John Hunter Smith represented Defendant. The Court heard testimony from three witnesses: Special Agent Seth
D. Webb (“Agent Webb”), Ms. Kambria Caldwell (“Ms. Caldwell”), and Mr. James Caldwell (“Mr. Caldwell”).


        AGENT WEBB

        Agent Webb of the Federal Bureau of Investigation (“FBI”) testified regarding the details of the alleged
offenses and investigation leading to Defendant’s arrest. Agent Webb stated that on January 6, 2021, around
1:00 p.m. Eastern Time, the United States Congress met in Washington, D.C, at the Capitol to certify the
electoral college vote for the 2020 presidential election. The Capitol was closed to the public that day, with
temporary barricades in place and the doors secured. However, a large group of individuals pushed back the
barricades, stormed the Capitol, and delayed the election’s certification.

        On January 27, 2020, Twitter user @chris_sigurdson posted links to two videos. The first link directed
to a YouTube video titled “Storm The Capitol w/ dream floral.” The second linked directed to a video created
by ProPublica, an investigative journalism news outlet.

        The YouTube video depicts a large group storming the Capitol. Approximately three minutes and fifteen
seconds in, a male wearing dark-tinted eyewear is depicted. The male then sprays an orange mist towards a
police barricade line, and the person filming the video can be heard coughing and gasping for breath.
                                                       3
   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 4 of 8 PageID #: 31




         The ProPublica video depicts a male speaking with two females, with the male onscreen and the females
offscreen. In the video, the male is wearing a camouflage hat, camouflage trousers, an olive-colored hoodie, a
camouflage backpack, and a sticker above his left breast stating, “Guns SAVE lives.” The male also has darkly
tinted eyewear on his hat. Agent Webb testified the male’s eyewear was specialized gear, rather than ordinary
sunglasses. According to Agent Webb, the eyewear was designed to create a sealed, protective barrier, thereby
preventing debris, projectiles, and mist from harming the eye.

         In the ProPublica video, the male states that after ten minutes of storming the Capitol, a large fight
ensued, resulting in a female being injured in the neck and transported to receive medical care. The male further
states the Capitol police officers sprayed the group with mist repellant, which prompted the male say, “Dude, do
it again, and I’ll spray you back.” The male then admits to spraying approximately fifteen police officers in
response. Notably, in the YouTube video, Capitol police officers cannot be seen spraying rioters with any mist
repellant.

         In the ProPublica video, the male further claims the Capitol police officers shot him with “a cannon
rubber bullets.” Overall, the male’s tone of voice was nonchalant. The two offscreen women thanked the male
for his actions and stated they “were very proud of him,” to which the male briefly smiled. At one point, the
male reached down to his leg, revealing a black-and-white patch with what Agent Webb describes as a “unique
logo.”

        A confidential informant claimed Defendant was depicted in both videos and provided Defendant’s
phone number. Using Defendant’s phone number, Agent Webb then obtained Defendant’s geolocation data,
which revealed Defendant traveled from Texas to Washington, D.C., in the days leading up to the Capitol riots.
Agent Webb testified the data showed Defendant was in the D.C. metropolitan area on January 6, 2021, and the
data specifically pinpointed Defendant was at the Capitol at the time of the riots.

         In his examination of the ProPublica video, Agent Webb noticed a stylized “R,” which he later identified
as the logo of The Renaissance Hotel in Arlington, Virginia. Agent Webb then obtained the hotel’s business
records, which showed Defendant was a guest at the hotel the day before the Capitol riots.

         Agent Webb also testified that three sources confirmed Defendant was depicted in the ProPublica video.
First, a witness (“Witness 1”) stated he knew Defendant personally, as Witness 1 and Defendant frequently
participated in Airsoft Military Simulation (“MilSim”) events together. MilSim is a live-action, in-person
simulation of armed conflict scenarios involving plastic projectiles. When Agent Webb showed Witness 1 a
picture of Defendant’s driver’s license, with Defendant’s name obscured, and the ProPublica video, Witness 1
confirmed both the driver’s license and the ProPublica video depicted Defendant. Second, Defendant’s ex-wife
confirmed Defendant was depicted in the ProPublica video. Third, Agent Webb used facial recognition
technology to determine whether a picture of Defendant’s face matched with any video on the Internet. The
software independently found a match between the sample picture of Defendant and the ProPublica video.

       Witness 1 also told Agent Webb that Defendant was “a huge white supremacist” and “a complete
whacko.” According to Witness 1, when Witness 1 brought an African American teenager to MilSim events,
Defendant would ask Witness 1 “why he always brings these f****** n******.” On cross-examination, Agent
Webb admitted he did not corroborate Witness 1’s allegations.

        Additionally, Witness 1 informed Agent Webb that, on multiple occasions, Defendant would bring real
firearms to MilSim events. According to Witness 1, the organization admonished Defendant multiple times,
directing Defendant to return the firearms to his vehicle.

       Through his investigation, Agent Webb learned Defendant worked at Texas Instruments (“TI”) at that
time (Defendant was terminated from TI as a result of the conduct on which the underlying charges are based).
                                                       4
   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 5 of 8 PageID #: 32



Agent Webb obtained Defendant’s work schedule, and on February 10, 2021, the FBI arrested Defendant at TI.
In a search incident to an arrest, agents seized the olive-green hoodie depicted in the ProPublica video. Agents
also seized the black-and-white patch and the camouflage outerwear, though the FBI did not locate any mist
repellant during this incident. At the time of the arrest, Ms. Kambria Caldwell (“Ms. Caldwell”), defendant’s
ex-wife and current co-habitant, was present. Agent Webb testified an agent asked Ms. Caldwell about
Defendant’s criminal history, and Ms. Caldwell stated he had none. An agent informed Ms. Caldwell that a
search warrant would be executed at Defendant’s residence, and the agent asked Ms. Caldwell whether there
was anything dangerous of which agents should be aware. Ms. Caldwell answered in the affirmative, stating
Defendant’s residence contained thirteen (13) firearms locked in a safe.


        MS. CALDWELL

        Defendant called Ms. Caldwell to testify as a potential third-party custodian. Ms. Caldwell stated she
has known Defendant for twenty-seven years. They were married for fourteen years, separated, reconciled, and
became co-habitants in 2015. Together, Ms. Caldwell and Defendant have three children: a daughter who is
twenty-five years of age, a daughter who is nineteen years of age, and a son who is fifteen years of age.

        Ms. Caldwell testified Defendant’s pretrial detention had been difficult for their son, as Defendant and
the son are “very close,” and they often attend MilSim events together. She further testified that Defendant
possibly suffers from a post-traumatic brain injury. Because of Defendant’s arrest, he missed an appointment
for an assessment with Veterans Affairs. Ms. Caldwell stated she understood the responsibilities and duties of
serving as a third-party custodian, and she was willing to enforce them should Defendant be released on
conditions.

         On cross-examination, the Government asked Ms. Caldwell about the pretrial services report. According
to the report, Defendant has been estranged from his mother and two brothers. When asked about the details of
the estrangement, Ms. Caldwell was vague, stating they have been estranged “for several years” and she did not
know the cause of the estrangement. When asked to give an estimated number of years, Ms. Caldwell could not
provide an answer.

         Ms. Caldwell further testified she was shocked when she heard Agent Webb state Defendant was a white
supremacist, as Defendant has Hispanic and African American friends from his days at TI. The Government
then asked whether African American friends had ever come over to Defendant and Ms. Caldwell’s residence.
Ms. Caldwell responded, “No.” The Government asked Ms. Caldwell to name one African American friend of
Defendant. After a lengthy pause, Ms. Caldwell named “Shauntessa.” After another pause, Ms. Caldwell stated
Shauntessa’s surname was “Russell.” The Government then asked for the name of another African American
friend, to which Ms. Caldwell stated “Larry Tidwell” and “Sammy Edwards.” Ms. Caldwell testified she and
Defendant have known Larry Tidwell for twenty-four years, as Larry Tidwell worked with Defendant at TI. She
then testified Defendant was one of Sammy Edwards’ closest friends, as they often went to airsoft events
together.

       The Government then queried Ms. Caldwell whether she has ever heard Defendant make any racially
charged comments. Ms. Caldwell, after another long pause, stated “No.” The Government reminded Ms.
Caldwell she was under oath, and re-asked the question. Ms. Caldwell answered “No.”

        Ms. Caldwell denied ever telling an FBI agent Defendant lacked a criminal history, thereby contradicting
Agent Webb’s testimony. Ms. Caldwell testified, “I would have been truthful” if asked about Defendant’s
criminal history, and she did not recall the FBI ever asking that question. Ms. Caldwell testified she knew
Defendant had a few DUI’s, and she had an altercation with Defendant resulting in police intervention. When
asked about the altercation, Ms. Caldwell testified, “Well, we had been going through a lot of things—issues—
so it was all coming to a point where we were both very heated. So, it just escalated, and it was—so, I had to
                                                       5
   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 6 of 8 PageID #: 33



call 911 and there was a 911 interference and so by the time they came, they were going to arrest both of us. But
they arrested [Defendant] for 911 interference.” The Government then read the police report’s contents, which
explicated that, on February 25, 2008, Defendant became very violent, slammed Ms. Caldwell on a table,
straddled her, picked her up, sat her back down, and picked her up again. The police report states Ms. Caldwell
attempted to call 911, but Defendant “yanked” the phone out of the wall. Ms. Caldwell’s oldest daughter then
had to call 911 on her cell phone. Ms. Caldwell admitted that after this incident, she sought a restraining order
against Defendant and initiated divorce proceedings.

         Ms. Caldwell then testified to knowing Defendant planned on being in Washington, D.C., on January 6,
2021, though she did not know he intended to storm the Capitol. She stated she wanted to go with Defendant,
but due to back surgery, Ms. Caldwell was unable to travel. Ms. Caldwell also testified Defendant asked his
father to travel to the Capitol, but Defendant’s father ultimately did not go. Ms. Caldwell stated that, when
Defendant returned home, he told Ms. Caldwell things got out of hand and he got hit by a rubber bullet. However,
before that happened, Defendant stated he met some really nice people, and walked with one from the hotel to
the Capitol.

        Ms. Caldwell testified that she and Defendant own nineteen (19) firearms, two (2) of which belong to
Ms. Caldwell. She stated the firearms are no longer at her residence, and they are now with Ms. Caldwell’s
oldest daughter.


        MR. CALDWELL

        Defendant also called Mr. Caldwell, Defendant’s father, to testify as a potential third-party custodian.
Mr. Caldwell testified that he is sixty-eight years of age and lives in Eustace, Texas, with his wife and daughter.
Mr. Caldwell’s current wife is not Defendant’s biological mother. According to the pretrial services report, the
whereabouts of Defendant’s biological mother are currently unknown. Mr. Caldwell testified he speaks to his
son on the phone almost daily.

        Mr. Caldwell further testified he was aware of the allegations against his son, and stated his residence
contains no firearms, ammunition, explosives, or alcohol. Mr. Caldwell stated his retirement status would allow
him to monitor his son, should Mr. Caldwell serve as a third-party custodian.

         Mr. Caldwell testified he was not aware of an arrest occurring in Dennison, Texas. The Government
explained that on October 24, 2013, Defendant was arrested for driving while intoxicated. Because Defendant
physically resisted the police officers, the officers added a count for resisting arrest. At the hospital, Defendant
was so physically aggressive that the hospital staff had to restrain him to draw blood. After being restrained,
Defendant was able to break the hospital bed. When Defendant was later in jail, he was so physically aggressive
that the jail officers tased him. Mr. Caldwell testified he did not know about this incident, and he did not know
the extent of his son’s actions. Mr. Caldwell stated he felt Defendant would respect him and follow his
instructions.

         When asked about Defendant’s estrangement from his biological mother and brothers, Mr. Caldwell
testified he did not know how to explain it. Mr. Caldwell stated Defendant owes his brothers several thousands
of dollars. As to Defendant’s biological mother, Mr. Caldwell testified, “You can’t get the truth from her.” Mr.
Caldwell stated she “does medication” and “there’s trouble there.”




                                                         6
   Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 7 of 8 PageID #: 34



        CONCLUSION
         While the Court acknowledges Ms. Caldwell earnestly wishes for Defendant to be released and carry
out his role as a father to their children, the Court does not find Ms. Caldwell to be a suitable third-party
custodian. Throughout her testimony, Ms. Caldwell readily and quickly answered questions from Defendant’s
counsel, but slowly and vaguely answered questions from the Government and the Court. Ms. Caldwell’s
hesitancy and selective manner of answering casts doubt on the credibility of her testimony. Combined with the
February 25, 2008 incident, the Court is not confident that Ms. Caldwell will be able to enforce the conditions
of release were Defendant placed under her custody. Because of her testimony, the Court is not confident Ms.
Caldwell will promptly and truthfully contact the Court if Defendant violated a condition of release.

         With respect to Mr. Caldwell, the Court also appreciates his willingness to assist the Court and help his
son. Nevertheless, the Court does not find Mr. Caldwell to be a suitable third-party custodian. Mr. Caldwell
testified that he was unaware of previous incidents of violence engaged in by Defendant and, specifically, was
unaware of the alleged acts of violence charged against Defendant in the Indictment. Accordingly, the Court is
neither confident that Mr. Caldwell will be able to enforce the conditions of release, nor is it confident that Mr.
Caldwell will promptly and truthfully contact the Court if Defendant violated a condition of release.

        Because the Court cannot currently fashion any condition or combination of conditions that will
reasonably assure the safety of any other person and the community as required in these proceedings, the United
States’ Motion for detention is GRANTED, and Defendant is detained pending his sentencing hearing.

        In addition to any findings above or other findings made on the record at the hearing, the reasons for
detention include the following:

        ☒ Weight of evidence against the defendant is strong

        ☒ Subject to lengthy period of incarceration if convicted

        ☒ Prior criminal history

        ☐ Participation in criminal activity while on probation, parole, or supervision

        ☒ History of violence or use of weapons

        ☒ History of alcohol or substance abuse

        ☒ Lack of stable employment

        ☐ Lack of stable residence

        ☐ Lack of financially responsible sureties

        ☒ Lack of significant community or family ties to the charging district

        ☐ Significant family or other ties outside the United States

        ☐ Lack of legal status in the United States


                                                        7
       Case 4:21-mj-00107-KPJ Document 11 Filed 03/05/21 Page 8 of 8 PageID #: 35



           ☐ Subject to removal or deportation after serving any period of incarceration

           ☐ Prior failure to appear in court as ordered

           ☐ Prior attempt(s) to evade law enforcement

           ☐ Use of alias(es) or false documents

           ☐ Background information unknown or unverified

           ☐ Prior violations of probation, parole, or supervised release

                                 Part III - Directions Regarding Detention

            The defendant is remanded to the custody of the Attorney General or to the Attorney General’s
.   designated representative for confinement in a corrections facility separate, to the extent practicable,
    from persons awaiting or serving sentences or being held in custody pending appeal. The defendant
    must be afforded a reasonable opportunity for private consultation with defense counsel. On order of a
    court of the United States or on request of an attorney for the Government, the person in charge of the
    corrections facility must deliver the defendant to a United States Marshal for the purpose of an
    appearance in connection with a court proceeding.

             So ORDERED and SIGNED this 5th day of March, 2021.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                       8
